DETAILED ACTION
This action is responsive to the application filed 2/7/2022.
Claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,275,364. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘364 patent contains each element of Claim 1 of the application.
Claim 1 of the ‘364 patent teaches with regard to Claim 1 of the current application a process management tool for managing transport of an asphalt material between a first location and a second location (process management tool for managing transport of an asphalt material between a first location and a second location), comprising:
a communication device configured to receive data messages; a display device; an input device configured to receive user inputs; and a processor in communication with the communication device, the display device, and the input device (a communication device configured to receive data messages; a display device; an input device configured to receive user inputs; and a processor in communication with the communication device, the display device, and the input device), wherein the processor is configured to:
generate a graphical user interface on the display device, the graphical user interface including: 
a map indicative of a position of each of a plurality of work trucks with respect to the first location and the second location (map indicative of a position of each of a plurality of work trucks with respect to the first location and the second location), 
a first graphical object indicative of a spacing between at least a first work truck and a second work truck of the plurality of work trucks (first graphical object indicative of a spacing between at least a first work truck and a second work truck of the plurality of work trucks), 
a command object to notify an operator of at least one of the first work truck and the second work truck to perform a task in order to ensure a proper spacing between the first work truck and the second work truck given road conditions and a process parameter associated with the asphalt material at the first location and/or the second location (command object to notify an operator of at least one of the first work truck and the second work truck to perform a task in order to adjust a spacing between the first work truck and the second work truck to ensure a proper spacing between the first work truck and the second work truck given road conditions), and 
a paver production object that provides an indication to adjust operation of a paver to raise or lower a groundspeed of the paver given a production rate of the asphalt material from the first location, the process parameter associated with the asphalt material, and the spacing between at least the first work truck and the second work truck (process parameter associated with the asphalt material at the first location and/or the second location, and a paver production object that provides an indication to adjust operation of a paver to raise or lower a groundspeed of the paver given a production rate of the asphalt material from the first location, the process parameter associated with the asphalt material, and the adjusted spacing between at least the first work truck and the second work truck).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, et al., U.S. PGPUB No. 2017/0083844 (“Baker”), in view of Buschmann, et al., U.S. PGPUB No. 2012/0263530 (“Buschmann”). Baker is available as prior art because Baker claims priority to a provisional application which is fully enabling of the subject matter relied upon in the rejection.
Baker teaches a system and method for managing a fleet of trucks. With regard to Claim 1, Baker teaches a process management tool for managing transport of an asphalt material between a first location and a second location, comprising:
a communication device configured to receive data messages; a display device; an input device configured to receive user inputs; and a processor in communication with the communication device, the display device, and the input device ([0024]-[0026], vehicle tracking systems and end user devices in vehicles communicate over networks, where [0035] describes the vehicle tracking system installed in a computing device), wherein the processor is configured to: 
generate a graphical user interface on the display device, the graphical user interface including: a map indicative of a position of each of a plurality of work trucks with respect to the first location and the second location ([0073] describes that a map can be generated depicting vehicle activities, including geographic location, for all tracked vehicles), 
a first graphical object indicative of a spacing between at least a first work truck and a second work truck of the plurality of work trucks ([0084] describes that time bars can be displayed for each of the plurality of vehicles, indicating times of activities including leaving a particular location. Successive times for successive vehicles therefore are a graphical indicator of vehicle spacing), and
a command object to notify an operator of at least one of the first work truck and the second work truck to perform a task in order to ensure a proper spacing between the first work truck and the second work truck given road conditions and a process parameter associated with the asphalt material at the first location and/or the second location ([0096]-[0099] describe that detected problematic issues with truck spacing can be detected, such as reversals of truck arrivals due to earlier trucks being caught in traffic, or trucks becoming synchronized due to situations such as drivers meeting for lunch and losing their staggered arrival time. A truck operator can be notified to reorient position or stagger subsequent departure activities in order to maintain the schedule. [0003] describes that this is done to avoid alternating material oversupply and shortages at a job site).
Baker does not teach a paver production object that provides an indication to adjust operation of a paver to raise or lower a groundspeed of the paver given a production rate of the asphalt material from the first location, the process parameter associated with the asphalt material, and the spacing between at least the first work truck and the second work truck. 
Buschmann teaches a method for laying a road surface. [0014]-[0015] describe that a demand forecast can be established at a road finishing machine, where the demand forecast takes into account the supply chain, and issues such as traffic jams which can affect the amount of material to be supplied in a period of time. [0018] describes that a mass flow of material in the supply chain can be displayed to a user at the road finishing machine, in order to instruct the operator to adjust the speed to avoid running out of material and having to stop completely. [0011] describes that this can also instruct the production rate of material at one or more plants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Buschmann with Baker. Buschmann is directed toward improvements in a particular field where supply chain management is important. Therefore, one of skill in the art would be motivated to include elements of Buschmann with the fleet management of Baker, in order to improve user experience by applying the fleet management techniques of Baker to an application where vehicle spacing is particularly important, and informs other parts of the process, such as a speed of a road laying machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

9/9/2022